DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (PG Pub. 2019/0,272,271 A1) [hereafter Bhattacharjee], and further in view of Chamberlain et al. (PG Pub. 2014/0,372,712 A1) [hereafter Chamberlain].

As per claim 1, Bhattacharjee teaches:
A computer-implemented method comprising: estimating a size of the data; (Bhattacharjee, ¶ [0979], estimated size of data that is to be processed)
determining whether a threshold number of resources are available to obtain the data, the threshold number based at least in part on the estimated size of the data; and (Bhattacharjee, ¶ [1161], allocating resources based on the amount of bucket data and based on a threshold number; allocating based on service level and knowing amount of execution resources available means the system is aware of the available resources)
based on determining that the threshold number of resources are available to obtain the data: assessing a priority level of the computer program; (Bhattacharjee, ¶ [1161], providing a particular priority level)
determining a number of threads to assign to a workload to obtain the data from the address space, the number of threads based at least in part on the priority level of the computer program; (Bhattacharjee, ¶ [1978], multi-threaded processing, ¶ [1161], provide a particular priority level where different levels of service are assigned a different number of execution resources)
assigning the determined number of threads to the workload; (Bhattacharjee, ¶ [1161], allocating a certain number of execution resources)
dividing the workload into a number of parallel units, the number of parallel units equal to the number of threads assigned to the workload; (Bhattacharjee, ¶ [1161], maximize parallelization up to a threshold number of execution resources)
Bhattacharjee does not specifically teach:
receiving a request to obtain data to diagnose a computer error, the data located in an address space assigned to a computer program;
executing, by the assigned threads, the parallel units of the workload to capture the data in the address space; and
storing the captured data
However, Chamberlain in an analogous art teaches:
system dump request for application thread (Chamberlain, ¶ [0018])
system dumps of address space (Chamberlain, ¶ [0019], system dumps of address space)
dumping the memory to disk (Chamberlain, ¶ [0012])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Chamberlain into the method of Bhattacharjee to provide a method of receiving a request to obtain data to diagnose a computer error, the data located in an address space assigned to a computer program; executing, by the assigned threads, the parallel units of the workload to capture the data in the address space; and storing the captured data.  The modification would be obvious because such dumps are taken for diagnostic purposes (Chamberlain, ¶ [0012]).

As per claim 2, the rejection of claim 1 is incorporated and Bhattacharjee further teaches:
wherein the executing of two or more of the parallel units of the workload overlaps in time (Bhattacharjee, ¶ [1161], allocating more number of worker 

As per claim 3, the rejection of claim 1 is incorporated and Bhattacharjee further teaches:
wherein the determining the number of threads to assign to a workload for obtaining the data is further based at least in part on the size of the data (Bhattacharjee, ¶ [1161], allocating resources based on the amount of bucket data)

As per claim 6, the rejection of claim 1 is incorporated and Bhattacharjee further teaches:
allocating different number of execution resources depending on priority levels (Bhattacharjee, ¶ [1161])
Bhattacharjee does not specifically teach:
wherein the address space is assigned more threads than a second address space assigned to a second computer program having a lower priority than the address space
However, Chamberlain in an analogous art teaches:
address spaces given varying levels of priority (Chamberlain, ¶ [0004])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Chamberlain into the 

As per claim 7, the rejection of claim 1 is incorporated and Chamberlain further teaches:
wherein the computer program is an application program (Chamberlain, ¶ [0017], system dump for application thread)

As per claim 8, the rejection of claim 1 is incorporated and Chamberlain further teaches:
wherein the computer program is middleware (Chamberlain, ¶ [0014], server computing system)

Claims 9-11, 14-16 are system claims corresponding to the method claims 1-3, 6-8 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-3, 6-8 above, and Bhatterjee teaches a memory and processors (Bhatterjee, ¶ [0214], processors, memories).

Claims 17-19 are product claims corresponding to the method claims 1-3 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-3 above, and Bhatterjee teaches a memory and processors (Bhatterjee, ¶ [0214], processors, memories).

Allowable Subject Matter
Claims 4, 5, 12, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2019/0,310,977 A1 discloses a system capable of allocating execution resources for parallel execution based on the estimated size of data that is to be processed and the priority assigned for the data.
2017/0,242,743 A1 discloses generating a dump file for each computer systems that include an address space being referenced, and a separate dump files are generated for each address spaces.
2015/0,355,996 A1 discloses obtaining trace information in a parallel processing unit using an address associated with a program counter for a thread block.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        February 11, 2022